Citation Nr: 0411251	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-08 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active duty for training from August 1974 to 
December 1974, and had active duty from August 1975 to May 1977.  
This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 RO rating decision which denied 
service connection for a low back disability and hepatitis.  The 
veteran provided testimony at a personal hearing at the RO in 
October 2002.  

The present Board decision addresses the issue of service 
connection for a low back disability.  The issue of service 
connection for hepatitis is the subject of the remand at the end 
of the decision.  


FINDINGS OF FACT

The veteran has a current low back disability, including 
postoperative residuals of a herniated lumbar disc, which began 
during active service.  


CONCLUSION OF LAW

A low back disability was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had service in the Army Reserve, including an initial 
period of active duty for training from August 1974 to December 
1974.  He also had a period of active duty in the Army from August 
1975 to May 1977.  

His service medical records for his period of active duty for 
training, from August 1974 to December 1974, indicate that he was 
treated for low back complaints.  A November 1974 treatment entry 
noted that the veteran complained of right hip pain radiating to 
the knee and ankle.  Another November 1974 entry noted that the 
veteran reported that he had pain in the posterior aspect of the 
right hip and thigh with no history of injury.  The examiner 
stated that there was pain in the right sciatic notch with full 
range of motion of the back.  A November 1974 radiological report 
noted that he complained of pain in the back and indicated that 
the lumbosacral spine was within normal limits.  A further 
November 1974 treatment entry indicated that an X-ray showed six 
lumbar vertebrae and that the veteran would be seen for back 
flexion exercises.  A November 1974 objective examination noted 
that the spine and other musculoskeletal systems were normal.  

The service medical records for the veteran's period of active 
duty from August 1975 to May 1977, show that he was treated for 
low back problems on multiple occasions.  A September 1975 
treatment entry noted that he complained of pain in his lower back 
as well as in the right hip and right sciatic notch.  The 
impression was musculoskeletal pain.  Another September 1975 entry 
related an impression of low back pain.  An October 1975 treatment 
entry noted that the veteran complained of back pain in the right 
sciatic notch distribution.  The impression was low back pain.  
Another October 1975 report mentions low back pain.  A further 
October 1975 entry noted that the veteran complained of a severe 
backache and that he had a history of low back pain.  The 
impression was acute muscle spasm and rule out herniated nucleus 
pulposus.  An October 1975 hospital report noted that the veteran 
had a several year history of low back pain, but that over the 
past several months, and particularly over the past few weeks, he 
had suffered a progression of the pain into his right buttock and 
down the right posterior thigh and into the calf compatible with 
sciatic type discomfort.  The final diagnosis was herniated 
nucleus pulposus with right sciatica.  A January 1975 hospital 
report noted that the veteran underwent a partial hemilaminectomy 
and foraminotomy at L4-L5 on the right in December 1975.  The 
discharge diagnosis was herniated nucleus pulposus, L4-L5.  

The veteran continued to receive treatment for back problems 
throughout the remainder of this period of service.  An April 1976 
hospital report related a final diagnosis of residuals of a 
herniated nucleus pulposus, L4-L5, with bilateral back and lateral 
buttock symptoms, mild, without objective neurologic findings.  X-
rays in September 1976 showed L4-L5 narrowing.  Treatment entries 
dated in September 1976, October 1976, and February 1977 referred 
to complaints of low back pain.  On a medical history form at the 
time of the April 1977 separation examination, the veteran checked 
that he had recurrent back pain.  The reviewing examiner noted 
that the veteran had low back pain due to a herniated nucleus 
pulposus and that he underwent surgery in 1975.  The objective 
April 1977 separation examination report noted that the veteran 
had a 12 cm scar in the lumbar area of the spine.  There was a 
notation that the veteran's spine and other musculoskeletal 
systems were normal.  

A November 1999 doctor's statement noted that the veteran had a L1 
burst fracture with extremity weakness.  It was also noted that he 
had bilateral distal radius fractures.  The diagnosis was cauda 
equina syndrome.  

VA treatment records dated from April 2000 to October 2000 show 
that the veteran was treated for several disorders including low 
back problems.  An April 2000 treatment entry noted that the 
veteran had a history of falling thirty feet off a roof.  It was 
noted that he had surgery for cauda equina syndrome, and that he 
also fractured both wrists, his skull, and his left knee.  The 
veteran reported that he had been having chronic pain since the 
surgery and that he was also incontinent of bladder and bowel.  
The assessment was chronic back pain status post cauda equina, 
surgically repaired; bowel and bladder incontinence; and hepatitis 
B.  A June 2000 entry related an assessment which included spinal 
cord injury, status post surgery for cauda equina syndrome with 
urinary and bowel incontinence.  July 2000 and August 2000 
treatment entries indicated assessments including cauda equina and 
lumbago.  

In a November 2000 statement, the veteran reported that in 1975, 
he was operated on in Germany for a ruptured disc.  He stated that 
he presently had degenerative arthritis of the back and that he 
was in continuing pain.  

VA treatment records dated from December 2000 to January 2002 
refer to continued treatment for disorders including low back 
problems.  An April 2001 treatment entry indicated an impression 
of chronic low back pain and history of back injury with cauda 
equina syndrome.  An August 2001 entry noted that the veteran's 
chief complaint was a multifocal post-traumatic pain problem.  It 
was noted that he fell seventy feet in October 1999 and sustained 
fractures of the cervical spine, the lumbar spine, both wrists, 
and the left knee.  It was also reported that the veteran was 
status post fusion of C3-C5 and L2-L5 with residual cauda equina 
syndrome and right sciatica.  The assessment was multifocal post-
traumatic pain.  A December 2001 entry noted that the veteran was 
seen for persistent neurogenic pain.  It was reported that he had 
a history of an injury to the spine two years earlier due to an 
industrial accident and that he had a vertebral fracture at L3 and 
also in his neck.  The impression was status post cauda equina 
injury with vertebral fractures and status post instrumented 
fusion with right-sided L5-S1 radicular pain.  The examiner noted 
that a magnetic resonance imaging (MRI) study showed scarring 
versus disc material at the level of L4-L5 in the foramen on the 
right side, with otherwise instrument scatter scene and status 
post previous surgery at L4-L5 and L5-S1 region.  

At the October 2002 personal hearing at the RO, the veteran 
testified that he hurt his back during active duty while 
performing a crab walk in physical training.  He stated that he 
later had problems when he went to Europe after basic training.  
The veteran indicated that he suffered a ruptured disc and that he 
underwent surgery while he was on active duty in Germany.  He 
stated that he underwent a laminectomy.  The veteran reported that 
he would have problems with back pain over the years.  He noted 
that he was already having back problems when he had his fall in 
November 1999.  The veteran indicated that a doctor had told him 
that he was probably experiencing arthritis due to the injury 
which occurred while he was young.  He stated that as a result of 
the accident, he fractured his spine, L4 through S1.  The veteran 
reported that since the fall, he still had the same back pain.  He 
indicated that he was in constant pain.  

II.  Analysis

With respect to the claim for service connection for a low back 
disability, there has been adequate VA compliance with the notice 
and duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability resulting from 
disease or injury which was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The service medical records show some low back problems during the 
veteran's 1974 active duty for training.  More significant, 
however, are the low back problems during his 1975-1977 active 
duty.  During such active duty he had a herniated nucleus polposus 
(slipped disc) of the lumbar spine, for which he underwent low 
back surgery in 1975.  Subsequent service records note 
postoperative residuals of the low back herniated disc, such as 
disc space narrowing and a surgical scar.  While the surgery in 
service may have improved the low back problem, at least for a 
time, the fact remains that by its very nature it is a chronic 
condition.  The veteran reportedly sustained a significant low 
back injury years after service in 1999, but such was superimposed 
on the low back disorder which began in service.

The Board finds that the veteran has a current low back 
disability, including postoperative residuals of a herniated 
lumbar disc, which began during active service.  Such low back 
disorder was incurred in service, warranting service connection.


ORDER

Service connection for a low back disability is granted.  


REMAND

The other issue on appeal is entitlement to service connection for 
hepatitis.  The Board finds that there is a further VA duty to 
assist the veteran with the claim.  38 U.S.C.A § 5103 A; 38 C.F.R. 
§ 3.159.  

Service medical records currently on file do not show hepatitis.  
The veteran says he believes he had hepatitis B during active duty 
while undergoing treatment at Fitzsimmons Army Hospital.  In 
October 2002, the RO requested inpatient clinical records from 
Fitzsimmons Army Hospital for the period from January 1975 to 
December 1976 from the National Personnel Records Center (NPRC).  
A response was received which indicated that clinical record 
searches were limited to one year or less.  The RO did not make an 
additional attempt to obtain such records.  The Board notes that 
an April 1976 hospital report from the Fitzsimmons Army Hospital 
is of record.  There is a notation on such report, as to 
laboratory studies, that some of the earlier tests were positive.  
Given the veteran's assertions, the RO should make another effort 
to obtain any additional service medical records, from Fitzsimmons 
Army Hospital.  

In September 2002, the veteran submitted an authorization form to 
permit the VA to obtain records from Denver General Hospital; he 
said he was treated there in 1976-1977 for hepatitis B.  The RO 
did not attempt to obtain such records due to the lack of 
specificity as to the address.  Another effort should be made to 
get the records.  The veteran also submitted a release form for 
records of treatment at USA Hospital, although it is unclear 
whether he was claiming such treatment involved hepatitis.  He 
should be given another opportunity to identify all post-service 
treatment for hepatitis, and related medical records should be 
obtained.  Under the circumstances of this case, a VA examination 
on the hepatitis claim should also be provided.

Accordingly, this issue is remanded for the following:  

1.  The RO should attempt to obtain any additional treatment 
records from Fitzsimmons Army Hospital from the time of the 
veteran's active duty, particularly records concerning hepatitis.

2.  The RO should give the veteran another opportunity to 
adequately identify (names, addresses, dates) all medical 
providers who treated him for hepatitis since his military 
service, and the RO should attempt to obtain copies of the related 
medical records.  This includes, but is not limited to, any 
treatment shortly after service at Denver General Hospital.

3.  Thereafter, the veteran should undergo a VA examination to 
determine the existence and etiology of any hepatitis.  The claims 
folder should be provided to and reviewed by the doctor.  Based on 
examination and laboratory studies, the doctor should indicate 
whether the veteran has any current hepatitis or disabling 
residuals of prior hepatitis.  After reviewing historical records, 
the doctor should offer a medical opinion on the date of onset and 
etiology of any current hepatitis or disabling residuals of prior 
hepatitis.

4.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should review the claim for service 
connection for hepatitis.  If the claim is denied, the RO should 
issue a supplemental statement of the case to the veteran and his 
representative, and they should be given an opportunity to 
respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



